United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 20-2652
                          ___________________________

                               United States of America

                          lllllllllllllllllllllPlaintiff - Appellee

                                             v.

                                Terrini Trenise Griffin

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                     for the Southern District of Iowa - Central
                                   ____________

                           Submitted: December 28, 2020
                            Filed: December 31, 2020
                                  [Unpublished]
                                  ____________

Before LOKEN, WOLLMAN, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.

       Terrini Trenise Griffin appeals after the district court1 revoked her most recent
grant of conditional release and sentenced her to four months in prison, followed by

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
eighteen months of supervised release. Her counsel has moved to withdraw and has
filed a brief, asserting that Griffin’s sentence of incarceration with supervised release
is substantively unreasonable.

       We note that Griffin was released from federal prison on October 16, 2020.
We conclude that her revocation sentence is not moot, see United States v. Melton,
666 F.3d 513, 514 n.3 (8th Cir. 2012), and that the revocation prison term and
supervised release term were both substantively reasonable. The district court
sufficiently considered the relevant statutory sentencing factors and did not give
significant weight to an improper factor or commit a clear error of judgment. See
18 U.S.C. §§ 3553(a), 3583(e); United States v. Miller, 557 F.3d 910, 917 (8th Cir.
2009) (standard of review). Furthermore, the prison term was below the applicable
policy statement range in the Guidelines, see United States v. Feemster, 572 F.3d 455,
464 (8th Cir. 2009) (en banc), and both terms were below the statutory limits, see
18 U.S.C. § 3583(b)(2), (e)(3), (h).

      Accordingly, we affirm the judgment and grant counsel’s motion to withdraw.
                     ______________________________




                                          -2-